UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7185



MICHAEL AARON LITTLE,

                                           Petitioner - Appellant,

          versus


J. E. GUNJA, Warden, Federal      Correctional
Institution-Cumberland,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
01-820-JFM)


Submitted:   November 8, 2001          Decided:     November 16, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Aaron Little, Appellant Pro Se. Andrea L. Smith, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Aaron Little appeals the district court’s order deny-

ing relief on his 28 U.S.C. § 2241 (1994) petition.    We have re-

viewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Little v. Gunja, No. CA-01-820-JFM (D. Md.

July 11, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2